Citation Nr: 0301064	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-09 103	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
May 1991 decision of the Board of Veterans' Appeals 
(Board) denying service connection for tremors of the 
right arm.  




REPRESENTATION

Moving party represented by:  New York State Division of 
Veterans' Affairs










ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.  

This matter is before the Board as an original action on 
the motion of the veteran alleging CUE in a Board decision 
promulgated in May 1991.  



FINDINGS OF FACT

1.  In a decision promulgated in May 1991, the Board 
denied the veteran's original claim of service connection 
for tremors of the right arm.  

2.  The correct facts, as they were known at the time, 
were before the Board and the statutory or regulatory 
provisions extant at the time were correctly applied.  

3.  There was a tenable basis for the decision reached by 
the Board in May 1991.  



CONCLUSION OF LAW

The decision of the Board promulgated in May 1991 denying 
the claim of service connection for tremors of the right 
arm did not involve CUE.  38 U.S.C.A. § 7111 (West Supp. 
2002); 38 C.F.R. §§ 20.1403, 20.1404 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in 
a rating decision that was subsumed in that decision.  
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  

Effective on November 21, 1997, however, the provisions of 
Pub. L. No. 105-111, 111 Stat. 2271 (codified at 
38 U.S.C.A. § 7111) permit challenges to decisions of the 
Board on the grounds of CUE.  Final regulations amending 
the Rules of Practice before the Board were promulgated 
and became effective on February 12, 1999, providing for 
procedures to challenge prior Board decisions on the basis 
of CUE.  64 Fed. Reg. 2134-2141 (1999).  

It is apparent that Congress, in creating § 7111, intended 
VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F.3d 
1377, 1382-83 (Fed. Cir 1998).  

This case law is found primarily in the precedent opinions 
of the United States Court of Appeals for Veterans Claims 
(Court).  CUE is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind 
of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

A review for CUE in a prior Board decision must be based 
on the record and the law as it existed when that decision 
was made.  38 C.F.R. § 20.1403(b); see also Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
(1) Either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. at 313-14.  

Further, with respect to the first prong of the Russell 
test, the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
CUE.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the Court has held that VA's breach of its duty 
to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind 
of "error."  It is the kind of error, 
of fact or of law, that when called to 
the attention of later reviewers 
compels the conclusion, to which 
reasonable minds could not differ, 
that the result would have been 
manifestly different but for the 
error. . . .  If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as 
to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its 
face, persuasive reasons must be given 
as to why the result would have been 
manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of 
validity to otherwise final decisions, 
and that where such decisions are 
collaterally attacked, and a CUE claim 
is undoubtedly a collateral attack, 
the presumption is even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in 
original).  

In addition, in a recent decision, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that 38 C.F.R. § 20.1404(b), which required that a 
claimant plead CUE with sufficient particularity, was 
invalid.  

The Federal Circuit reasoned that 38 C.F.R. § 20.1404(b), 
in conjunction with the rule codified at 38 C.F.R. 
§ 20.1409(c), operated to prevent Board review of any CUE 
claim that was the subject of a motion that was denied for 
failure to comply with the filing and pleading 
requirements of the rule codified at 38 C.F.R. 
§ 20.1404(b).  

The Federal Circuit explained that the regulation was 
contrary to the requirement of 38 U.S.C.A. § 7111(e) that 
a CUE claim "shall be decided by the Board on the merits."  
Disabled American Veterans v. Gober, 234 F.3d. 682 (Fed. 
Cir. 2000).  

In that same decision, however, the Federal Circuit upheld 
the validity of each of the other implementing regulations 
that had been challenged.  Id.

The evidence of record at the time of the Board's May 1991 
decision included the veteran's service medical records, 
VA examination reports, hearing testimony and private 
medical reports.  

The service medical records, including the entrance and 
separation examination reports, revealed no complaints or 
findings of tremors of the right arm.  

The veteran testified that he first sought treatment for 
the right hand tremors in 1976.  The first medical 
evidence of a right arm tremor was in a June 1979 VA 
examination report.  The examination revealed minimal fine 
tremor of the right hand while outstretched.  

Jung H. Hahn, M.D., examined the veteran in September and 
October 1989.  The diagnosis was that of cerebellar tremor 
in the right upper extremity.  

Similarly, a VA examination conducted in December 1989 
also revealed a diagnosis of cerebellar tremor in the 
right upper extremity.  

At the time of the Board's decision, there was no evidence 
that the veteran suffered right arm tremors in service or 
for several years thereafter.  Indeed, there was no 
evidence attributing the veteran's tremors to his period 
of service.  

In essence, the veteran's representative argues that 
evidence in the file that was submitted after the Board's 
May 1991 decision supports the veteran's claim.  
Unfortunately, the Board can only consider the evidence in 
the file at the time of its decision.  

Clearly, there was support in the record for the Board's 
conclusion.  Thus, there was a tenable basis in the record 
for the decision of the Board in May 1991.  

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See 38 C.F.R. 
§ 20.1403(a); see also Russell v. Principi, 3 Vet. App. at 
314.  

As such, the Board's decision in May 1991 was not clearly 
and unmistakably erroneous.




ORDER

The veteran's motion to revise or reverse the Board's May 
1991 decision denying service connection for tremors of 
the right arm is denied, as the decision did not involve 
clear and unmistakable error.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 



